DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitation, “and directly attached” renders new matter which was not described in the speciation either in text or drawings. All of the drawings show there is a layer formed in between the external lead and the pillar, layer 114, see fig. 1K, for example. Nowhere in the drawings shows otherwise. Thus, the external lead does not coupled and directly attach to the pillar. In the remarks (remarks’ page 3) filed on 3/16/2021, the Applicant does not further elaborate the newly added limitation in detail. The remarks does not point out where the feature is mentioned in the specification, “the directly attached” limitation. It should be further noted, the only element that was described and shown 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koduri (US 2020/0144358, previously cited) in view of Chen et al. (US 2019/0237423, newly cited, hereinafter, Chen.)
Regarding claim 1, in fig. 2F, for example, Koduri discloses a microelectronic device 200 (para [0023]), comprising: 
a die 202 having a component surface, or active surface, the top surface (para [0023]);
a package structure 242 (para [0025]) on the component surface, the package structure being electrically non-conductive, polymer mask;

the package lead is electrically conductive (conductor, para [0039]);
the package lead includes a pillar 212 electrically coupled to the die and extending partway through the package structure (fig. 2I, for example), the pillar being electrically conductive (conductor, para [0026]);
the package lead includes an external lead 218 electrically coupled to the pillar and extending to the exterior of the microelectronic device, the package lead being electrically conductive (conductor, para [0029]); and
the package lead is free of tin, lead, indium, and bismuth, mostly titanium, chromium, or nickel (see paras [0027], [0029], and [0030].
In accordance with the 112 rejection above, Koduri does not clearly show the newly added limitation, “directly attached”. Nevertheless, in direct contact between two layers is known to one of ordinary skill in the art for the prupose of electrical connection and better contact and thus, reduce the resistance in between and also eliminated steps of forming additional layer. For instance, Chen, in fig.1H, for example, discloses an analogous semiconductor device including electrical connection elements V and T that electrically connect to the chips 20za and 20b. As shown, one of the electrally connected elements is directly connected to the other element. 	This is common in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed form the conductive elements as taught in order to take the advantage.
Regarding claim 2, Koduri further discloses wherein the package structure extends further, or higher, from the component surface than the pillar. (note: the top surface of the surface of the package structure, 242, is higher than the surface of the pillar 212, see fig. 2I, for example.)

Regarding claim 4, wherein the interface layer is made of titanium (Koduri’s para [0027].)
Regarding claim 5, wherein the package lead includes a plated metal joint between the pillar and the external lead, the plated metal joint being electrically conductive (the plated metal is not numbered, but described in Koduri’s para [0027].)
Regarding claim 6, Koduri further discloses wherein the external lead extends through an external lead lamina 244 of the microelectronic device, the external lead lamina contacting the package structure (para [0030] and fig. 2F, for example.)
Regarding claims 10 and 11, Koduri further discloses a connection surface 224 of the external lead at an exterior of the microelectronic device is laterally offset, in a direction parallel to the component surface of the die, from a top surface of the pillar and, thus, greater than the top surface of the pillar (para [0032] and fig. 2I.)
Rgearging claim 21, Koduri further discloses wherein the package structure includes one of an epoxy, polymer, etc. See para [0025].
Regarding claims 22-24, the combination of Koduri and Chen further comprising a package plate/carrier 10 attached to a surface of the die opposite the component surface and the plate functions as a heatsink since it is made of glass, ceramis and the like. See Chen’s fig. 1B and para [0011].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koduri and Chen as applied to claim 1 above, and further in view of Wang et al. (US 2019/0131235, previously cited, hereinafter, Wang.)
Regarding claim 7, the combination of Koduri and Chen discloses all of the claimed limitations as mentioned above. Koduri also discloses an additional mask 246 above the first mask 244 by the external 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include the dielectric layer as taught in order to take the advantage.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koduri and Chen as applied to claim 1 above and in view of Chou et al. (US 2007/0096313, previously cited, hereinafter, Chou.) 
Regarding claims 8 and 9, the combination of Koduri and Chen discloses all of the claimed limitations as mentioned above. Koduri also discloses that the pillar is made of copper (i.e. copper electroplating process), except further mentions the weight of the copper as currently claimed. It should be noted, copper is widely used in conducting elements because it has a high conductivity constant. It is known in the art. The weight is adjustable in this case and it is considered not a critical feature since it is not specified as such in the current specification. The amount or weight of the copper, thus may be adjusted during a manufacturing process. For instance, in fig. 4A, Chou discloses an analogous device including a semiconductor device including  a semiconductor chip 400 on a substrate 401 and a conductor 413 made of copper alloy where the amount of the copper is adjustable among other metals in the compound of the alloy in order to provide reliable connectivity (see also para [0035].)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to adjust the weight of the copper as currently claimed in order to take the advantage.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, as addressed above in the 112 rejection and the 103 rejection, Chen discloses the limitation which layers are connected directly. This is common in the art. See also Chen’s fig. Thus, the above combination discloses all of the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, LIN et al., US 2019/0051589 and Lee et al., US 2019/0267314.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814